Citation Nr: 1231391	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-25 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958 and from January 1960 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran withdrew a request for a Board hearing in September 2008.  The Veteran's claims were previously remanded in November 2008 and January 2011.  The case is currently under the jurisdiction of the Huntington, West Virginia RO. 

The Veteran's bilateral hearing loss, ischemic heart disease, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Recurrent lipomas had their onset in service.

2.  The preponderance of the evidence shows that the Veteran's skin disabilities other than recurrent lipomas were not present in service or until many years thereafter and are not related to service or to an incident of service origin.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for recurrent lipomas have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  A skin disorder other than recurrent lipomas was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant notice by letters dated in June 2003, July 2004, August 2004, and May 2006, and the claim was readjudicated in a May 2012 supplemental statement of the case.  

Additionally, VA has obtained service treatment records, Social Security Administration (SSA) records, and VA medical treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  The Veteran has been provided VA examinations with opinions regarding the etiology of his skin disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the service connection claim decided herein at this time.

Service Connection- Skin Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The service treatment records for the Veteran's period of service in the Marine Corps from 1956 to 1958 do not show any complaints or treatments of a skin disorder.  The service treatment records from his period of Army service show that the Veteran was treated for probable irritative eczema of the lower legs in June 1962, possibly from sunburn.  A reenlistment examination in February 1968 noted normal skin examination.

Medical evidence of record shows the Veteran was seen with lipomas on his arms and abdomen in May 1986.  Lipomas, possibly sebaceous cysts, and a raised lesion on his left temple currently, were noted on August 2003 and May 2004 VA medical records.  On VA examination in August 2003, the Veteran reported that he has had lipomas since 1970 or 1971 but that he did not seek care for them in the military. 

On VA examination in December 2009, the examiner confirmed the Veteran's diagnosis as 1) lipomatosis, 2) seborrheic keratosis, 3) cherry angiomas, and 4) acrochorda.  The examiner stated that the Veteran's current skin conditions were less likely than not related to service because "there is no objective evidence of any abnormal skin condition while in service or in close proximity to his separation from service." 

Because the examiner did not make any mention of either the "probable irritative eczema" noted in service or the Veteran's lay statements as to the initial onset of a skin problem, the Board remanded for another examination.

On VA examination in June 2011, the Veteran reported that he started developing lipomas of the anterior arms and thighs in 1971-1972 when he was in Southeast Asia.  He did not know when he started developing the skin tags of his face and left thigh.  The examiner noted that the service treatment records did not contain any reference to lipomas, actinic keratosis, or skin tags, and that the Veteran did not currently have any memory of the irritative eczema noted in service.  The examiner stated that the Veteran did not currently have eczema.  The examiner identified actinic keratosis of the face and scalp; lipomas of the arms and legs; spider angiomas; and skin tags.  The examiner opined that the Veteran's current skin disorders were not caused by or a result of the inservice recorded probable irritative eczema; specifically, the examiner stated that there was no way that the Veteran's recorded eczema could turn into lipomas, actinic keratosis, skin tags, or angiomas.

The Veteran has reported that he first experienced skin lipomas in 1971 or 1972 while in service and has had them since service.  The record does not contain a separation examination from his final period of service; however the earliest post-service medical evidence of record, the May 1986 VA examination, notes the presence of lipomas of the arms and abdomen.  The Veteran has consistently reported to VA examiners in 2003, 2009, and 2011 that the lipomas had been present in service.  The Veteran is competent to identify the type of skin symptomatology that he has reported to have had since it's onset in service with chronic symptoms since then.  He is competent to report on the continuity of the skin symptoms that supports the later diagnosis by a VA medical professional.  Thus based on the totality of the evidence the Board finds that the Veteran's reports are credible and show a continuity of recurrent lipoma symptoms during and since service, and support the later diagnosis of recurrent lipomas by VA medical professionals.  As such, that lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the diagnosed recurrent lipomas.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the totality of the evidence is persuasive and probative.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for recurrent lipomas.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's diagnosed skin disorders other than recurrent lipomas, specifically, skin tags, angiomas, and actinic keratosis, the Board notes that these conditions were not noted during service or on the May 1986 VA examination of the skin.  No post-service treatment record contains evidence linking any of these current skin conditions to service.  There is no medical evidence that the Veteran acquired a skin disability other than recurrent lipomas as a result of a disease or injury incurred or aggravated in service.  The only medical opinions on this matter are counter to this claim.  Review of the totality of the medical evidence shows no continuity of symptoms since service and the Veteran has not alleged such connection with service with respect to the skin conditions other than recurrent lipomas.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disorder other than recurrent lipomas.  


ORDER

Service connection for recurrent lipomas is granted.

Service connection for a skin disorder other than recurrent lipomas is denied.


REMAND

In a February 2012 rating decision (as shown in the Veteran's Virtual VA folder), the RO denied the Veteran's claim for entitlement to service connection for ischemic heart disease.  The Veteran's representative's informal hearing presentation dated in July 2012 expressed disagreement with that rating decision.  That statement is a timely notice of disagreement as to the February 2012 rating action. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26. 

The Board previously remanded the issue of whether an increased rating is warranted for the Veteran's bilateral hearing loss.  As noted on the previous remand, there was a problem with the adequacy of the December 2006 and December 2009 VA examinations due to the reported reliability of the measured readings.  Pursuant to the most recent remand, a VA audiology examination was conducted in June 2011.  The examiner reported that the examination was not considered adequate for rating purposes; specifically, the pure tone averages were not in good agreement with the speech reception thresholds, and the Veteran was noted to be able to converse reasonably well during the case history portion of the examination.  As the Board is unable to properly rate the claim on the evidence currently of record, he should be given the opportunity for one more audiological examination in order to obtain accurate current test results.  He should be informed that failure to cooperate in the conduct of the examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011). 

Again, the issue of entitlement to TDIU is inextricably intertwined with the claim for an increased rating for bilateral hearing loss (and the claim for service connection for ischemic heart disease, if perfected).  Additionally, the previous remand directed that an examination should be conducted to determine whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  The opinion obtained in June 2011 did not include any comment on the impact of the Veteran's service connected anxiety disorder, which is rated as 50 percent disabling, as it relates to his TDIU claim.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the appellant and his representative on the issue of entitlement to service connection for ischemic heart disease. The Veteran should be informed of the requirements to perfect an appeal with respect to this issue. 

2.  Afford the Veteran a new VA audiometric examination.  The purpose of the examinations requested in this remand is to obtain information or that may be dispositive of the appeal.  Advise the Veteran that failure to report for and cooperate in his scheduled VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  The claims files should be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  The examiner should identify all residuals attributable to the Veteran's service-connected bilateral hearing loss. The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, bilateral hearing loss, tinnitus, recurrent lipomas, and anxiety disorder, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4.  Readjudicate the Veteran's claims, including the claim that he is unemployable due to his service-connected disabilities, in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


